Title: To James Madison from Samuel S. Cooper, 13 March 1801
From: Cooper, Samuel S.
To: Madison, James


Sir,
Philada. March 13th. 1801.
The law which suspended the commercial intercourse between the United States, and France and her dependancies having now expired, and the citizens of the United States being left free, to pursue their Commerce with that Nation: Several Merchants of this city are about dispatching Vessels to the Isle of France, in the Indian Ocean. But as that place is far distant from the Mother Country, and as in time of War, it is difficult to maintain a regular communication with her; it is probable that France has not yet been able to inform the Goverment of that Island, that she has concluded a treaty, which settles the differences between her & the United States. And from the want of this information on the part of that Colony, it is possible that, the ships first arriving there, from the United States, may have to encounter some inconveniences.
Under this impression, I have taken the liberty to inform you, that I am about dispatching the Schooner Mary, Capt. Ross, for the Isle of France and shall be happy that you would please to make her, the bearer of any dispatches, the President of the United States may think proper to send to the American Consul at that place.
The knowledge, I gained of the temper of the people of the Isle of France, whilst I remain’d there in 1799, to effect an arrangement to prevent the Depredations on our East India Commerce, induces me to think that something of this kind will be necessary.
The Schooner Mary will be ready for Sea in 8 days, by which time, I hope, to have the pleasure of recieving an answer to this letter. With Sentiments of respect I have the honor to be Your Obt. & H Servt
Saml. S. Cooper
A Brig called the Sy⟨ren?⟩ will also sail from hence for the Isle of France in 8 or 10 days.
 

   
   RC (DNA: RG 59, ML). Docketed by JM.



   
   In retaliation for French attacks on American merchantmen, Congress had prohibited trade with France and its colonies since June 1798. Renewed for a second time early in 1800, the act expired 3 Mar. 1801 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 5th Cong., 3d sess., 3737–39, 3795; ibid., 6th Cong., 1st sess., 1438–42).


